Title: From Benjamin Franklin to Nogaret, 9 April 1781
From: Franklin, Benjamin
To: Nogaret


Sir,Passy, April 9. 1781
I received duly the elegant Present of your Poetical Works. I thank you much for the Pleasure I have had in perusing them. I should have made this Acknowledgement sooner; but intending to request your Acceptance of my Opuscules in Return, I have been retarded by the Bookbinder who has not yet dress’d them decently enough to appear at Court. With great regard, I have the honour to be Sir, Your most obedient & most humble Servant
B Franklin
